Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
It is noted that some of the documents cited in the IDS dated 1/13/2021 appear to be cited in error as they are not related in any way to subject matter of this application. For example, 2002/0098307A1 is not by Corbfin as noted in the IDS, but rather the inventor is Schwartz et al. and the invention is material for medical balloons and catheters. Applicant should carefully check the cited references for correctness and relevance to the claimed invention. Over 125 references have been cited, many of which do not appear to be especially relevant to the claims. If any of them are particularly relevant to the claimed invention, applicant is invited to point them out.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26,29,32, and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected because it is not clear what is meant by “standard keyboard keys” since there does not appear to be any standard related to keyboard keys noted. The 
Claim 1 is also rejected because it is not clear what is meant by “standard keyboard device controller”. Many different sorts of keyboard controllers are used in the industry and as far as the examiner is aware there is no “standard keyboard controller”.
Claim 1 is also rejected because it is not clear what is meant by “and condition upon said instructions the KVM switch keyboard device controller activates the plurality of illumination elements” on lines 12-13. Applicant uses this “condition upon” construction in several of the claims. Perhaps applicant means something like “in response to said instructions the KVM switch keyboard device controller activates the plurality of illumination elements”.
Claims 2-17 are rejected because they depend on claim 1. The dependent claims also frequently use the terms “standard keyboard keys” and “standard keyboard device controller”.
Claim 5 is rejected because it is not clear what is meant by “some of the plurality of illumination elements are located under or adjacent to one of more keys of said keyboard are associated with these keys.”
Claim 6 is rejected based on lack of positive antecedent basis of “the one or more polychromatic illumination elements” on lines 1-2 since claim 1 recites a plurality of illumination elements” with no mention of “polychromatic” and requires a plurality, not one or more.
Claim 10 is rejected based on lack of positive antecedent basis of “the one or more KVM control keys” on line 1 because claim 10 depends on claim 8 and claim 9 is the only claim that recites “one or more KVM control keys”. 
Claim 11 is rejected because it is not clear what is meant by “condition upon said lock keys status commands the KVM switch keyboard device controller activates the lock indicators” on lines 5-6.

Claim 16 is rejected because it is not clear what is meant by “and condition upon detecting said direct keyboard to host connection a keyboard composite controller disable the KVM switch keyboard device controller and couple at least the plurality of illumination elements to the standard keyboard device controller.” The claim has several minor grammatical errors and should be carefully proofread. For example the first section of the claim should probably read “wherein the composite interface comprises circuitry to detect when the keyboard is connected to a KVM switch supporting the composite interface or directly to a host computer that supports communication only with the standard keyboard controller”.
Claim 17 is rejected based on lack of positive antecedent basis of “the plurality of indicators” on line 2.
In claim 18, line 5, “hosts” should be “host computers” to be consistent with the preamble.
Claim 18 is rejected based on lack of positive antecedent basis of “the active host computer” on lines 15-16, 22-23, and 23-24; and “the selected active host computer” on lines 18-19.
Claim 18 is also rejected because it is not clear what is meant by “condition upon the switching command the controller instructs the switching circuitry to couple the host interfaces that are connected to the selected active host computer to the peripheral interfaces” on lines 17-19. The use of plurals here implies that multiple host interfaces are connected to the active host and that the hosts are connected to multiple peripheral interfaces.
The “condition upon” phrase of lines 20-24 is also likewise not clear. Perhaps applicant means “in response to the switching command, the controller instructs at least one peripheral 
Claims 19-26 are rejected because they depend on claim 18.
In claim 19, line 2, “is composite interface” should be “is a composite interface”; on line 3, “and secondary dedicated peripheral device interface” should be “and a secondary dedicated peripheral device interface”; and on line 4, “configured to instructs” should be “configured to instruct”.
Claim 19 is rejected because it is not clear what is meant by “a primary standard peripheral device interface” on lines 2-3. It is also not clear what is meant by “the standard peripheral device functionalities” on line 3 and this term further lacks positive antecedent basis. It is not clear what is “standard” and therefore the metes and bounds of the claim cannot be determined.
Claim 21 is also rejected because it is not clear what is meant by “the primary standard peripheral device interface” on lines 2-3.
In claim 21, line 1, “the USB interface is composite device interface” should be “the USB interface is a composite device interface”.
In claim 22, last line, “protocol” should be “protocols”.
In claim 23, line 1, “wherein peripheral devices switch” should be “wherein the peripheral devices switch”.
Claim 24 is rejected because it is not clear what is meant by “at least one of the peripheral device interfaces is a keyboard.” How can the peripheral device interface be a keyboard?
Claim 25 is rejected based on lack of positive antecedent basis of “the keyboard’s peripheral device interface” on lines 1-2, and “the keyboard functionalities” on line 3.
In claim 25, line 3, “a” should be inserted before “secondary” and in line 4, “instructs” should be “instruct”.

Claim 29 is rejected based on lack of positive antecedent basis of “the host computer” since a plurality of host computers was previously recited.
Claim 29 is also rejected because it is not clear what is meant by “condition upon said manual coupling is activated.”
In claim 29, line 3, “illuminate” should be “illuminates”.
Claim 32 is rejected based on lack of positive antecedent basis of “the standard peripheral device functionalities” on lines 2-3. It is also not clear what is meant by “standard” as noted above.
In claim 32, line 1, “a” should be inserted after “is”, in line 3 “a” should be inserted before “secondary”, and in line 4, “ne” should be “one”.
Claim 33 is rejected because it depends on claim 32.
Claim 33 is also rejected because it is not clear what is meant by “the composite interface is USB with composite devices.”

Claim Objections
Claims 27,28,30, and 31 are objected to because of the following informalities:   
In claim 27, line 2, “a” should be inserted before “plurality” and in line 6, “is” should be inserted after “controller”.
Claims 28,30, and 31 are objected to based on their dependency from claim 27.
  Appropriate correction is required.

Claims 27,28,30, and 31 are allowable over the prior art.
Claims 1-16,19,32, and 33 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  with respect to claim 27, the prior art does not show the limitations of “the controller is configured to receive instructions from the peripheral device switch to illuminate the one or more polychromatic light sources in order to indicate one of the plurality host computers, wherein the illumination is with a color assigned to said one of the plurality host computers.”

Conclusion
The examiner notes the enclosed references to the Belkin F1D008KBD KVM Remote Control with Integrated Keyboard which appears to perform essentially the same function as the claimed invention. However information related to this device is difficult to find. As noted in the attached Google search for the device the earliest reference to it is the FAQs document on the Belkin website dated Nov. 19, 2014. As noted in that document, as well as the Belkin Universal 2ND Gen Secure KVM Switch product information brochure, this remote control with keyboard is designed to work with Belkin’s secure KVM switch in order to allow the user to select a host or “security enclave” and the color of the selected host is reflected in the KVM switch front panel lighting as well as the remote control lighting. The keyboard keys include RGB lighting which can be lit to identify the connected host to eliminate potential user errors. There is no technical information provided however so it is not clear what sort of controllers are present in which devices or how the signaling works to control the lighting. The cited del Toro et al. references appear to show the Belkin secure KVM devices. The previously applied (in the parent of this CIP) del Toro et al. patent 9,336,121 B2 discusses the user interface 111 which can be a remote control for the switch 101 where colors are assigned to the hosts and the control device 111 contains RGB LEDs to indicate the selected host (at least in col.8). This would seem to 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference to Sween et al. shows a KVM switch device that uses colors to identify the attached hosts.
Heintze shows a programmable keyboard with a display that can be programmed to display various graphical items.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN A. AUVE whose telephone number is (571)272-3623. The examiner can normally be reached M-Th 8:00-18:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





 /GLENN A. AUVE/             Primary Examiner, Art Unit 2186